Case 3:20-cv-00852-BAS-RBB Document 1 Filed 05/06/20 PageID.1 Page 1 of 7




 1 Denis J. Moriarty (Bar No. 106064)
   dmoriarty@hbblaw.com
 2 Bevin A. Berube (Bar No. 227965)
   bberube@hbblaw.com
 3 HAIGHT BROWN & BONESTEEL LLP
   555 South Flower Street, Forty-Fifth Floor
 4 Los Angeles, California 90071
   Telephone: 213.542.8000
 5 Facsimile: 213.542.8100
 6 Attorneys for Plaintiff HUDSON
   SPECIALTY INSURANCE COMPANY
 7
 8
 9                          UNITED STATES DISTRICT COURT
10                       SOUTHERN DISTRICT OF CALIFORNIA
11
12 HUDSON SPECIALTY INSURANCE                        Case No. '20CV0852 BEN RBB
   COMPANY,
13                                                   COMPLAINT FOR
              Plaintiff,                             DECLARATORY RELIEF
14
       v.
15
   SCOTT HOFER, an individual; FLOR
16 HOFER, an individual; and LEVI
   HOFER, a minor,
17
18                  Defendants.
19
20
21            Plaintiff, Hudson Specialty Insurance Company (“Hudson Specialty”),
22 pursuant to Federal Rules of Civil Procedure Rule 57 and the Uniform Declaratory
23 Judgments Act, respectfully alleges as follows:
24                                      JURISDICTION
25            1.    This Court has subject matter jurisdiction over this action under 28
26 U.S.C. section 1332(a)(2) because there is complete diversity of jurisdiction
27 between the parties. Plaintiff Hudson Specialty is a New York corporation with its
28 principal place of business in New York. Defendants Scott Hofer, Flor Hofer, and
     HU96-0000546

     13374921.1                                  1
                            COMPLAINT FOR DECLARATORY RELIEF
Case 3:20-cv-00852-BAS-RBB Document 1 Filed 05/06/20 PageID.2 Page 2 of 7




 1 Levi Hofer are citizens of the State of California. The amount in controversy,
 2 exclusive of interest and costs, exceeds $75,000.
 3                                            VENUE
 4            2.    Venue is proper in this judicial district pursuant to 28 U.S.C. section
 5 1391(a) because a substantial part of the events giving rise to this action occurred in
 6 this district.
 7                                       THE PARTIES
 8            3.    Hudson Specialty is, and at all times relevant herein was, an insurance
 9 company incorporated under the laws of the State of New York and with its
10 principal place of business in New York City, New York.
11            4.    Defendants Scott Hofer, Flor Hofer and Levi Hofer are individuals who
12 reside in and are citizens of the State of California, County of San Diego. Scott
13 Hofer is the named insured under a Comprehensive Personal Liability policy of
14 insurance issued by Hudson Specialty.
15            5.    Hudson Specialty is informed and believes and thereon alleges that at
16 all times mentioned herein each of the defendants was the agent of each of the other
17 defendants, and was, at all material times, acting within the scope of such agency,
18 and at all times mentioned herein each of the defendants has ratified all of the acts of
19 the remaining defendants, and each of them.
20                                FACTUAL ALLEGATIONS
21                                   The Underlying Lawsuit
22            6.    On November 14, 2019, Dakota Hatmaker and Frank Hatmaker. filed
23 an action in San Diego County Superior Court, Dakota H., et al. v. Scott Hofer, et
24 al., San Diego County Superior Court Case No. 37-2019-00060472-CU-PO-CTL
25 (“Hatmaker Action”). A copy of the Hatmaker Action complaint is attached hereto
26 as Exhibit “1”
27            7.    The complaint in the Hatmaker Action alleges causes of action for 1)
28 Negligence (against all defendants), 2) Negligent Entrustment (against Scott Hofer
     HU96-0000546

     13374921.1                                   2
                             COMPLAINT FOR DECLARATORY RELIEF
Case 3:20-cv-00852-BAS-RBB Document 1 Filed 05/06/20 PageID.3 Page 3 of 7




 1 and Flor Hofer), 3) Motor Vehicle Negligence (against Levi Hofer), and 4) Premises
 2 Liability (against Scott Hofer and Flor Hofer)..
 3            8.    Scott Hofer, Flor Hofer and Levi Hofer are named as defendants in the
 4 Hatmaker Action.
 5            9.    In the Hatmaker Action, Dakota Hatmaker and Frank Hatmaker allege
 6 that they were injured as follows:
 7            “(14) On June 1, 2019, Plaintiffs DAKOTA H., fourteen years old,
 8            and FRANK H., twelve years old, were invited to the subject
 9            property.
10            (15) On June 1, 2019, Defendant FLOR HOFER was present on the
11            subject property, along with her son, Defendant LEVI H. Defendant
12            FLOR HOFER permitted Defendant LEVI H. to drive Plaintiffs in a
13            Willys Jeep, California License Plate number 5WCR174, owned by
14            Defendant ERNEST HOFER (hereinafter “subject vehicle).
15            (16) Upon information and belief, Defendant LEVI H. was thirteen
16            years old as of June 1, 2019, and did not possess a valid California
17            Driver License or Provisional Instruction Permit.
18                                          *      *      *
19            (20) Plaintiffs were passengers in the subject vehicle driven by
20            Defendant LEVI H. Defendant LEVI H. negligently and recklessly
21            drove the vehicle and lost control, causing the vehicle to veer off of
22            the path, launch into the air, and crash into a tree.
23            (21) As a result of the incident, Plaintiff DAKOTA H. was trapped in
24            the vehicle and suffered physical injuries including, but not limited to,
25            injuries to his skull, brain, ear, spine, chest, arm, leg, and ankle, as
26            well as physical, emotional and mental trauma.
27            (22) As a result of the incident, Plaintiff FRANK H. was ejected from
28            the vehicle and suffered physical injuries including, but not limited to,
     HU96-0000546

     13374921.1                                     3
                              COMPLAINT FOR DECLARATORY RELIEF
Case 3:20-cv-00852-BAS-RBB Document 1 Filed 05/06/20 PageID.4 Page 4 of 7




 1            injuries to his spine, hips, arm, and ankle, as well as physical,
 2            emotional and mental trauma. Immediately following the crash,
 3            Plaintiff FRANK H. helped pull his brother, Plaintiff DAKOTA H.,
 4            from the vehicle resulting in additional mental and emotional trauma.”
 5            10.    Dakota Hatmaker and Frank Hatmaker allege that Scott Hofer, Flor
 6 Hofer and Levi Hofer are liable to them for their injuries, and they seek general and
 7 special damages; costs of suit, etc.
 8                            The Hudson Specialty Insurance Policy
 9            11.    Hudson Specialty Insurance Company issued Comprehensive Personal
10 Liability Policy No. PPL00005723-00 to named insured Scott Hofer, with a policy
11 period of August 8, 2018 to August 8, 2019 (“Hudson Specialty Policy”). Flor
12 Hofer and Levi Hofer are insureds by definition under the Hudson Specialty Policy.
13 A true and correct copy of the Hudson Specialty Policy is attached hereto as Exhibit
14 “2”.
15            12.    The coverage grant of the Hudson Specialty Policy states:
16            “COVERAGE L — PERSONAL LIABILITY
17            If a claim is made or a suit is brought against an “insured” for damages
18            because of “bodily injury”, “personal injury”, or “property damage” caused
19            by an “occurrence” to which this coverage applies, we will:
20            1.     pay up to our limit of liability for the damages for which the “insured”
21            is legally liable. Damages include prejudgment interest awarded against the
22            “insured” on that part of the judgment we pay.
23            2.     provide a defense at our expense by counsel of our choice, even if the
24            suit is groundless, false or fraudulent. We may investigate and settle any
25            claim or suit that we decide is appropriate. Our duty to settle or defend ends
26            when the amount we pay for damages resulting from the “occurrence” equals
27            our limit of liability.
28                                      *      *       *
     HU96-0000546

     13374921.1                                    4
                               COMPLAINT FOR DECLARATORY RELIEF
Case 3:20-cv-00852-BAS-RBB Document 1 Filed 05/06/20 PageID.5 Page 5 of 7




 1            COVERAGE M — MEDICAL PAYMENTS TO OTHERS
 2            We will pay the necessary medical expenses that are incurred or
 3            medically ascertained within three years from the date of an accident
 4            causing “bodily injury”. Medical expenses means reasonable charges
 5            for medical, surgical, x-ray, dental, ambulance, hospital, professional
 6            nursing, prosthetic devices and funeral services. This coverage does
 7            not apply to you or regular residents of any part of the premises
 8            except “residence employees”. As to other, this coverage applies only:
 9            1.    to a person on the “insured location” with the permission of an
10            “insured”;…”
11            13.   The Hudson Specialty Policy further contains the following exclusions
12 from coverage:
13            “EXCLUSIONS
14            1.    Coverage L — Personal Liability and Coverage M — Medical
15            Payments to Others do not apply:
16                                         *     *      *
17            e.    To “bodily injury” or “property damage” arising out of:
18            (1)   The ownership, maintenance, use, loading or unloading of
19            motor vehicles or all other motorized land conveyances, including
20            trailers, owned or operated by or rented or loaned to an “insured”;
21            (2)   the entrustment by an “insured” of a motor vehicle or any other
22            motorized land conveyance to any person; or
23            (3)   vicarious liability, whether or not statutorily imposed, for the
24            actions of a child or minor using a conveyance excluded in paragraph
25            (1) or (2) above.”
26            14.   Scott Hofer, Flor Hofer and Levi Hofer tendered the defense and
27 indemnity of the Hatmaker Action to Hudson Specialty. Hudson Specialty has
28 agreed and undertaken the defense of Scott Hofer, Flor Hofer and Levi Hofer in the
     HU96-0000546

     13374921.1                                   5
                             COMPLAINT FOR DECLARATORY RELIEF
Case 3:20-cv-00852-BAS-RBB Document 1 Filed 05/06/20 PageID.6 Page 6 of 7




 1 Hatmaker Action subject to a full and complete reservation of rights dated January
 2 24, 2020.
 3            15.   Hudson Specialty contends that pursuant to Exclusion 1.e. in the
 4 Hudson Specialty Policy, the defense of Scott Hofer, Flor Hofer and Levi Hofer
 5 and/or any damages awarded to Dakota Hatmaker and Frank Hatmaker in the
 6 Hatmaker Action are not covered by the Hudson Specialty Policy.
 7                               FIRST CAUSE OF ACTION
 8                             FOR DECLARATORY RELIEF
 9                                 (28 U.S.C. §§2201, et seq.)
10            16.   Hudson Specialty incorporates by reference the allegations contained in
11 paragraphs 1 through 15, inclusive, as though fully set forth at length herein.
12            17.   An actual controversy exists between Hudson Specialty and the
13 defendants herein, and each of them, in that Hudson Specialty contends that there is
14 no coverage or potential for coverage of the Hatmaker Action under the Hudson
15 Specialty Policy because the Hudson Specialty Policy excludes coverage for
16 personal liability and medical payments to others for “bodily injury” arising out of:
17 “(1) The ownership, maintenance, use…of motor vehicles or all other motorized
18 land conveyances…owned or operated by or rented or loaned to an “insured”; (2)
19 the entrustment by an “insured” of a motor vehicle or any other motorized land
20 conveyance to any person; or (3) vicarious liability, whether or not statutorily
21 imposed, for the actions of a child or minor using a conveyance excluded in
22 paragraph (1) or (2) above.”
23            18.   Hudson Specialty is informed and believes and thereon alleges that the
24 defendants, and each of them, contends to the contrary and contends affirmatively
25 that coverage does attach under the Hudson Specialty Policy for defense, liability
26 and damages in the Hatmaker Action.
27            19.   Hudson Specialty requests a judicial determination regarding the
28 respective rights, duties and obligations of the parties with regard to the Hudson
     HU96-0000546

     13374921.1                                 6
                            COMPLAINT FOR DECLARATORY RELIEF
Case 3:20-cv-00852-BAS-RBB Document 1 Filed 05/06/20 PageID.7 Page 7 of 7




 1 Specialty Policy in relation to the Hatmaker action.
 2            20.   A present and actual controversy exists and a judicial determination is
 3 both necessary and appropriate at this time in order that Hudson Specialty may
 4 ascertain its rights, obligations and liabilities, if any, with reference to the Hudson
 5 Specialty Policy.
 6                                           PRAYER
 7            WHEREFORE, Hudson Specialty prays for judgment against defendants, and
 8 each of them, as follows:
 9            1.    For an order and entry of a declaratory judgment that Hudson Specialty
10 Insurance Company has no obligation to defend any person or party in relation to
11 the Hatmaker Action;
12            2.    For an order and entry of a declaratory judgment that Hudson Specialty
13 Insurance Company has no obligation to indemnify any person or party in relation to
14 the Hatmaker Action;
15            3.    For an order and entry of a declaratory judgment that Hudson Specialty
16 Insurance Company has no obligation to contribute with any person or party in
17 relation to the Hatmaker Action;
18            4.    For costs of suit incurred in this action; and
19            5.    For such other and further relief as the court deems proper.
20
21 Dated: May 6, 2020                       HAIGHT BROWN & BONESTEEL LLP
22
23
                                            By:         /s/ Bevin A. Berube
24
                                                  Denis J. Moriarty
25                                                Bevin A. Berube
26                                                Attorneys for Plaintiff HUDSON
                                                  SPECIALTY INSURANCE COMPANY.
27
28
     HU96-0000546

     13374921.1                                   7
                             COMPLAINT FOR DECLARATORY RELIEF
